Citation Nr: 1827749	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-29 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the reduction of the evaluation for lumbar neuritis of the right leg from 10 percent to 0 percent, effective from February 11, 2009 to September 28, 2017, was proper.

2.  Entitlement to total disability based on individual unemployability (TDIU) as due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to September 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office/Agency of Original Jurisdiction (RO/AOJ) which denied entitlement to TDIU and reduced the evaluation for right lower radiculopathy from 10 percent to noncompensable, effective from February 11, 2009 (the date of a February 2009 VA spine examination conducted in connection with the TDIU claim).  An interim December 2017 rating decision assigned an increased 10 percent rating for radiculopathy, right lower extremity sciatic nerve, effective from September 28, 2017 (the date of VA peripheral nerves examination).  

In June 2017, the Board remanded this appeal for review of the additional evidence by the AOJ.  This review was completed and communicated to the Veteran in a February 2018 supplemental statement of the case (SSOC) and the matter was returned to the Board.  The Board is satisfied that there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As noted in the June 2017 remand, the Veteran had a hearing at the RO in May 2012 (a transcript of which is of record) and his request for a Board hearing is deemed withdrawn.  


FINDINGS OF FACT

1.  The evidence of record at the time of the June 2009 reduction action did not establish material improvement of the Veteran's right lower radiculopathy.

2.  The Veteran's service-connected disabilities have not prevented him from securing or following substantially gainful employment at any time during the period on appeal.


CONCLUSIONS OF LAW

1.  The reduction of the rating for the Veteran's right lower radiculopathy from 10 percent to noncompensable, effective from February 11, 2009, was improper and, therefore, was invalid from the date it was assigned ("void ab initio").  38 C.F.R. § 3.344 (2017).

2.  The criteria for the assignment of a TDIU rating have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Propriety of Rating Reduction

The circumstances under which an evaluation may be reduced are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of VA.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  VA will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  Where an evaluation has been in effect for less than five years, the service-connected disorder has not become stabilized, and/or the disability is likely to improve, an evaluation may be reduced based upon "reexaminations disclosing improvement, physical or mental," of the disability.  38 C.F.R. § 3.344(c). 

In a rating reduction case, VA has the burden of establishing that the disability has improved.  Specifically, "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 (1993). 

In October 2008, the RO granted service connection for lumbar spine intervertebral disc syndrome with right tibial nerve neuritis and assigned a 10 percent rating.  In connection with his December 2008 TDIU application (VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability), the Veteran was afforded a VA examination on February 11, 2009 where he reported "increased pain to the thoracolumbar spine with numbness and tingling to his bilateral lower extremities."  On physical examination, neurological evaluation of the thoracolumbar spine showed 5/5 muscle strength and intact sensory to light brush strokes to the bilateral lower extremities and 2+ (normal) deep tendon reflexes at the patella and Achilles tendon.  The diagnosis was, "[p]er last rating, degenerative arthritis of the thoracolumbar spine without radiculopathy and normal radiograph exam."  Based on this examination report, in June 2009, the RO reduced the evaluation for right lower radiculopathy from 10 percent to noncompensable, effective from February 11, 2009, the date of the VA examination. 

The evidence does not indicate improvement in the Veteran's disability.  The June 2009 reduction rating shows that the reduction was based solely on the February 11, 2009 VA examination.  This examination report, however, notes that the Veteran reported increased pain with numbness and tingling (and did not indicate improvement in his right lower extremity neurologic symptoms.)  The Veteran is competent (qualified) to describe the symptom he experiences and his functional loss, and the Board finds his reports to be credible.  Layno v. Brown, 6 Vet. App. 465 (1994).

Accordingly, the Board finds that the evidence of record does not show that the Veteran's right lower extremity radiculopathy exhibited actual improvement of function.  As there was insufficient evidence to show an actual change in his disability or an actual improvement of function under the ordinary conditions of life and work, the Board restores the 10 percent rating for right lower extremity radiculopathy, effective February 11, 2009.
TDIU

Total ratings based on individual unemployability, referred to as TDIU, may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b). 

The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough to warrant TDIU.  A high rating is in itself recognition that the disability makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is presently service-connected for obstructive sleep apnea (rated 50 percent disabling); posttraumatic stress disorder (PTSD) (rated 30 percent disabling); left knee patellofemoral syndrome, right knee patellofemoral syndrome , lumbar spine degenerative disc disease with spondylosis and spondylolisthesis, cervical spine degenerative disc disease, vertigo, tinnitus and radiculopathy of the right lower extremity sciatic nerve (each rated 10 percent disabling, respectively) and bilateral hearing loss, allergic rhinitis, hypertension, erectile dysfunction and headaches (each rated zero percent disabling, respectively).  The Veteran's combined disability rating has been 80 percent effective throughout the appeal period since September 2008, the day following his separation from service.  Therefore, the Veteran is eligible for consideration of TDIU under the schedular (as opposed to extraschedular) provisions.

The record includes the Veteran's December 2008 TDIU application in which he reported having last worked while serving in the Navy in 2007, and becoming too disabled to work in January 2007.  He also reported completing 4 years of high school, "CS A school" (culinary school) and performing office work.  

A July 2008 VA examination report shows that the Veteran's usual occupation was customer service and he was "employed at the same job."  

A February 2009 VA spine examination report shows that the Veteran was unemployed (it is also noted that he was a culinary specialist in service).  The examiner commented that "there should be no functional impairment resulting from the veteran's disabilities whether physical or sedentary and he should be able to do any type of employment that is available to the veteran,whether its physical or sedentary office work."  

VA treatment records show that the Veteran was unemployed and reported being unable to perform strenuous work due to back problems.  See, e.g., May 2009 and July 2010 VA treatment records.  These records also show that the Veteran was taking college courses and performed "2 hours of gardening" to cope with feeling irritable after waking up to find his children's toys strewn around the house.  See, e.g., August and September 2009 VA treatment records and March 2011 VA psychiatric examination report.  A May 2010 treatment report notes that the Veteran was able to do office work as community service to pay a traffic ticket (and that he had performed such community service to pay a traffic ticket on a prior occasion).  More recently, an April 2015 VA treatment report notes that the Veteran had "graduated in accounting and business and oil and gas tech" and was currently employed.

Similarly, a June 2016 VA PTSD Disability Benefits Questionnaire (PTSD DBQ) shows that the Veteran was employed "monitoring pressure on computer in oil field" and reported "he went to school for accounting and business" and "has a degree in accounting and business and oil and gas technology."  It is noted that the Veteran reported having been employed for about one and a half years.  It is also noted that, prior to this job, the Veteran was going to school.

An October 2017 VA lumbosacral spine examination report includes the opinion that the Veteran's back condition may "greatly" hinder work productivity if involving prolonged periods of standing, walking or heavy lifting; however, "sedentary activity should not be affected in any way due to his back condition."  Regarding the cervical spine, the examiner opined that the Veteran's cervical spine arthritis will greatly hinder operating heavy machinery or abrupt neck movement; however, sedentary activity should not be affected.  

Upon consideration of the above, it appears that, although the Veteran has reported being unemployed after separation from service, he was able to perform office work (as community service in connection with traffic tickets) and was enrolled in college (attaining expertise in accounting, business and oil and gas technology).  He has been employed in his chosen field ("monitoring pressure on computer in oil field") since completing his college education.  The Veteran's high (80 percent) combined rating for his service-connected disabilities is in itself a recognition that these disabilities are productive of impairment which makes it difficult to obtain and keep employment.  Nevertheless, these service connected disabilities did not prohibit him from pursuing an advanced education and being currently employed.  As such, the preponderance of the evidence does not show (or suggest) that the Veteran has been unemployable due to service-connected disabilities during the claims period.  

It is noted that the Veteran has claimed his back disabilities have rendered him disabled and unable to work.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify to the extent to which his service-connected disabilities render him unemployable according to the pertinent VA regulations.

The Board acknowledges that the Veteran was found disabled for Social Security Administration (SSA) purposes.  However, VA does not use the same criteria and is therefore not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  In this case, the SSA determination was made based on non-service-connected disabilities in addition to service-connected conditions and, as noted above, the Veteran has either been enrolled in college or working during the appeal period.  The Board therefore does not find SSA's determination to be probative in showing that the Veteran is entitled to a TDIU rating.

In sum, although the Board does not doubt the Veteran's sincerity in believing that he is unable to engage in gainful employment, the record does not reflect any work-related issues caused by his service-connected disabilities which would warrant a finding that he is unable to obtain and maintain substantially gainful employment.  Accordingly, as the preponderance of the evidence is against a finding that a TDIU rating is warranted, there is no reasonable doubt to be resolved in the Veteran's favor and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

The reduction of the disability rating for the Veteran's right lower extremity radiculopathy from 10 percent to noncompensable effective as of February 11, 2009, was not proper, was invalid from the time it was assigned, and the rating is restored.

Entitlement to a TDIU rating is denied.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


